Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered October 23, 2006, which denied plaintiff’s motion for leave to file a late notice of claim, unanimously affirmed, without costs.
Plaintiff’s proffered excuse of law office failure does not adequately excuse the year-long delay in filing a notice of claim (see Seif v City of New York, 218 AD2d 595 [1995]). She does not *392contend that defendant had actual knowledge of the facts and circumstances constituting her claim within the statutorily prescribed 90-day filing period or within a reasonable time thereafter (see General Municipal Law § 50-e [5]; Quinn v Manhattan & Bronx Surface Tr. Operating Auth., 273 AD2d 144 [2000]). Her unsupported assertion that the condition of a staircase at a subway entrance in Grand Central Station remained unchanged a year after her accident is insufficient to refute defendant’s contention that its ability to meaningfully investigate her claim had been prejudiced by the passage of time (Lefkowitz v City of New York, 272 AD2d 56 [2000]), given the likelihood that the condition of the stairs would have changed during that time due to heavy traffic by the public, and the loss of opportunity to locate witnesses while memories were still fresh (see Tavarez v City of New York, 26 AD3d 297 [2006]). Concur—Mazzarelli, J.E, Andrias, Gonzalez and Acosta, JJ.